Citation Nr: 1043044	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-39 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether severance of service connection for posttraumatic 
stress disorder (PTSD) was proper.

2.  Entitlement to service connection for neuropathy of the 
bilateral upper extremities.

3.  Entitlement to service connection for neuropathy of the 
bilateral lower extremities.

4.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2007 and November 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah and Boise, Idaho.  Jurisdiction is currently with 
the RO in Boise, Idaho.


FINDINGS OF FACT

1.  The evidence does not show that the grant of service 
connection for PTSD was clearly and unmistakably erroneous.

2.  The Veteran's neuropathy of the bilateral upper extremities 
did not have onset in service and was not caused or aggravated by 
the Veteran's active military service, including exposure to 
Agent Orange or other herbicides.  

3.  The Veteran's neuropathy of the bilateral lower extremities 
did not have onset in service and was not caused or aggravated by 
the Veteran's active military service, including exposure to 
Agent Orange or other herbicides.  

4.  The Veteran's hypertension did not have onset in service and 
was not caused or aggravated by the Veteran's active military 
service, including by the Veteran's service connected PTSD.  



CONCLUSIONS OF LAW

1.  The criteria to sever service connection for the Veteran's 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5109 (West 2002); 
38 C.F.R. §§ 3.105(d), 3.303, 3.304(d) (2010). 

2.  The criteria for entitlement to service connection for 
neuropathy of the bilateral upper extremities have not been met.  
38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2010).

3.  The criteria for entitlement to service connection for 
neuropathy of the bilateral lower extremities have not been met.  
38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2010).

4.  The criteria for entitlement to service connection for 
hypertension, to include as secondary to PTSD, have not been met.  
38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Service Connection for Posttraumatic Stress Disorder 
(PTSD)

The Veteran asserts that the RO's severance of service connection 
for PTSD was improper.

Once service connection has been granted, it can be severed only 
where the evidence establishes that the grant is clearly and 
unmistakably erroneous (the burden being on the Government), and 
only where certain procedural safeguards have been met.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).  Severance of service 
connection based on any standard less than that set forth in 38 
C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. 
Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 
170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  

In Stallworth, the United States Court of Appeals for Veterans 
Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates 
consideration of evidence that post-dates the award of service 
connection and that VA is not limited to the law and the record 
that existed at the time of the original decision.  Id. at 488; 
see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In 
fact, the Court noted that the regulation specifically allows a 
change in medical diagnosis to serve as a basis for severance.  
Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 
Vet. App. 340, 343 (1997), reiterated, "If the Court were to 
conclude that . . . a service-connection award can be terminated 
pursuant to § 3.105(d) only on the basis of the law and record as 
it existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "Consequently, the severance decision 
focuses-not on whether the original decision was clearly 
erroneous-but on whether the current evidence established that 
service connection is clearly erroneous."  Id.  

The Court has stated that clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that, when called to the attention of reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the results would be manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To 
warrant revision of a decision on the ground of clear and 
unmistakable error in a severance of service connection case, 
there must have been an error in the adjudication of the appeal 
that, had it not been made, would have manifestly changed the 
outcome, i.e., whether, based on the current evidence of record, 
a grant of service connection would be clearly and unmistakably 
erroneous.  Stallworth; Allen.

When severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at his 
latest address of record of the contemplated action and furnished 
detailed reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d).  In this 
matter the Veteran was issued a proposed severance rating in May 
2008 with notice provided the same month.  Service connection was 
then severed in a November 2008 rating more than 60 days later.   
Thus the evidence reflects that the procedure regarding severance 
was properly followed, and the Veteran is not alleging otherwise.  
The question now turns to whether the severance itself was 
proper.  

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of 
PTSD must comply with the criteria set forth in the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM- IV).  Id., see also 38 
C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).

However, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 
38 C.F.R. § 3.304(f)).

The history of this case reflects that service connection was 
granted for PTSD by an August 2007 rating decision. 

VA treatment records available at the time of the rating decision 
show a diagnosis of PTSD and note the Veteran described a number 
of in service stressor, including witnessing combat as an 
aircraft door gunner and being burned in a JP-4 explosion which 
he jumped into a ditch to escape.  In stressor statements, the 
Veteran described being engaged in firefights with the enemy, 
killing enemy soldiers, and witnessing fellow servicemen be 
killed or wounded.  He described watching a close friend, WO 
Bolar, die in his arms.  In an April 2006 VA treatment note, the 
Veteran recounts having nightmares of his experiences in Vietnam, 
including nightmare where he dives into a ditch to escape an 
explosion.  The Veteran also asserted that he received a Bronze 
Star and five Air Medals.  

The Veteran's personnel records show that he had several military 
occupational specialties (MOS), including that of a light weapons 
fire crewman, a combat MOS.  The Veteran also has an air crewman 
badge and his service treatment records show that in October 
1971, he was examined and found to be medically qualified to 
perform duties as an aerial gunner.  Service treatment records 
also show that in August 1971, the Veteran was treated for burns 
from a JP-4 explosion.  However, there was no evidence that the 
Veteran received a Bronze Star or five Air Medals and the RO was 
unable verify the details of his alleged in service stressors 
other than his burns.  

In March 2008, after the Veteran had been granted service 
connection, the RO scheduled the Veteran for a VA examination.  
The examiner diagnosed the Veteran with PTSD, but concluded that 
the Veteran's PTSD was not the result of being burned in service, 
but rather the Veteran had PTSD as a result of childhood trauma 
that was worsened by his experiences in Vietnam.  The Veteran was 
also diagnosed with a mood disorder and alcohol dependence.  

Based on this examination, the RO proposed to sever service 
connection for PTSD on the grounds that the Veteran's PTSD was 
not caused by his military service.  The RO concluded that 
granting service connection for PTSD without a specific medical 
finding that the Veteran's PTSD was related to his burns was 
clear and unmistakable error.  

Based on a review of the above evidence, the Board finds that the 
RO improperly severed service connection for PTSD.  While many of 
the Veteran's alleged stressors in-service could not be verified, 
the Veteran's personnel records and service treatment records 
support the Veteran's assertions that he engaged in combat with 
the enemy as a helicopter door gunner.  Accordingly, his 
stressors do not require verification and the finding of the 
Veteran's mental health treatment providers that he suffers from 
PTSD secondary to his combat experiences is sufficient medical 
evidence that the Veteran's PTSD is the result of his military 
service to support a grant of service connection for PTSD.

The nature and extent of the PTSD related to service is not 
before the Board at this time.

Additionally, although the March 2008 VA examiner concluded that 
the Veteran's PTSD was not the result of his burns, the examiner 
offered no explanation for this conclusion and a medical opinion 
that contains only data and conclusions is accorded no weight.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, 
the examiner actually than went on to state that the Veteran's 
military service had aggravated the Veteran's pre-existing PTSD, 
providing support for the Veteran's claim.  

In opting to sever service connection for PTSD the RO appears to 
have reweighed the previously considered evidence, which is 
impermissible.  See Damrel, supra.  The Board finds that the 
"error" in this instance (which appears to be based on weight 
of the evidence) is not an undebatable one, and not of the sort 
that would have manifestly changed the outcome of the prior 
determination that granted service connection.  Having carefully 
considered all the evidence of record, the Board cannot find that 
based on the current evidence of record, a grant of service 
connection for PTSD would be clearly and unmistakably erroneous.  
Thus, the Board finds that VA has not met the high evidentiary 
burden of showing clear and unmistakable error, and thus the 
severance of service connection for PTSD was improper.  
Accordingly, service connection for PTSD is restored.

Once again, the nature and extent of the PTSD related to service 
is not before the Board at this time, but may be considered by 
the RO in evaluating the Veteran's claim. 
 
Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including hypertension, may be presumed 
to have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 
3.309 (2010). 

If a veteran was exposed to an herbicide agent, such as Agent 
Orange, during active service, the following diseases shall be 
service connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and AL 
amyloidosis.  38 C.F.R. § 3.309(e) (2010).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after separation from service, except 
for chloracne, acute and subacute peripheral neuropathy, and 
porphyria cutanea tarda, which shall become manifest to a degree 
of 10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during his active 
military service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

A veteran, who during active service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices in 
which it was determined that a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not be 
extended beyond specific disorders, based upon extensive 
scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 
20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 
(Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

However, even if the claimed disability is not on the list of 
diseases subject to presumptive service connection due to 
exposure to an herbicide agent, service connection may be 
established by proof that the claimed disability was actually 
caused by exposure to an herbicide agent during service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's non-service-connected disability by a service-connected 
disability, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322.   

Peripheral Neuropathy

The Veteran is seeking entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities, which he has alleged is the result of Agent Orange 
exposure.  

The Veteran service treatment records are negative for complaints 
of or treatment for peripheral neuropathy of any extremity.  
Additionally, there is no medical evidence that the Veteran 
suffered from acute or subacute peripheral neuropathy to a degree 
of 10 percent or more within one year of his last exposure to an 
herbicide agent.  

A March 2005 VA treatment record notes that the Veteran reported 
that he first developed symptoms in his arms and legs in 1975, 
which is approximately three years after his separation from 
service.  

In March 2006, the Veteran was afforded a VA examination of his 
peripheral nerves.  At the examination, the Veteran again 
reported that he had numbness and tingling in his arms and legs 
since 1975.  He described his symptoms as constant numbness and 
tingling in both the upper and lower extremities, as well as 
intermittent pain in the upper extremities and intermittent 
weakness in both the upper and lower extremities.  

A full cranial nerve exam was normal.  There was no objective 
evidence of weakness or atrophy in any muscle group.  Posture, 
gait, and coordination were normal, as were Romberg testing and 
tandem walking.  Reflexes were +2 in the upper extremities, 2 to 
3+ in the knees, and 2+ in the ankles.  Plantar responses were 
flexor.  On sensory examination, the Veteran reported patchy, 
inconsistent, decreased pain, temperature, and touch sensation 
along the lateral aspects of the upper and lower extremities.  
However, there was no clear evidence of peripheral 
sensorineuropathy as such, as the sensory impairment described by 
the Veteran did not follow the pattern of any particular nerve 
root, peripheral nerve, or central nervous system lesion.  
Position of vibratory sense was normal in both the upper and 
lower extremities.  

The examiner concluded that the Veteran did not suffer from 
peripheral sensorineuropathy in any of his extremities.  

However, in April 2006, a VA neurologist diagnosed the Veteran 
with distal sensory polyneuropathy.  

In February 2007, the Veteran was afforded another VA 
examination.  The Veteran again reported onset of symptoms in 
1975 and attributed his problems to exposure to Agent Orange.  
Neurologic testing shows normal cranial nerves.  Cerebellar exam 
was normal with normal rapid alternating movement.  Heel-to-shin 
showed minor tremor, but the Veteran was otherwise able to 
perform this action.  There was no clonus and the Veteran's toes 
were downgoing.  Sensory examination was non-physiologic with 
pinprick and monofilament testing.  The Veteran had patchy areas 
of decreased sensation from the antecubital region of his elbows 
to his wrist and from the ankles to the toes.  The Veteran was 
diagnosed with upper and lower extremity peripheral neuropathy, 
non-physiologic.  The examiner stated that the Veteran does have 
foraminal and mild central canal stenosis of both the cervical 
and lumbar spines per MRI, but that the Veteran's symptoms did 
not seem radicular based on the results of the examination.  

The examiner stated that "it would not be sensible to assume 
that the peripheral neuropathy is from Agent Orange exposure as 
these generally resolve within one to two years and do not 
proceed chronically as [the Veteran] has experienced."  The 
examiner speculated that the Veteran's symptoms could be the 
result of alcohol abuse, as the Veteran has a history of heavy 
drinking.  

An EMG study performed in March 2007 showed electrodiagnostic 
evidence of mild distal polyneuropathy with both axonal and 
demyelinating components.  The neurologist speculated that the 
results could reflect the Veteran's height, but that metabolic 
mechanisms such as prediabetes, thyroid disease, or vitamin 
deficiencies should be considered.  

Based on the above evidence, the Board finds that entitlement to 
service connection for neuropathy of the bilateral upper and 
lower extremities is not warranted.  There is no evidence of 
peripheral neuropathy in service or within a year after exposure 
to herbicides concluded.  The Veteran has repeatedly stated that 
he first experienced symptoms in 1975, approximately three years 
after separation from service.  Accordingly, service connection 
for peripheral neuropathy cannot be granted on a presumptive 
basis under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 because the 
Veteran's symptoms of peripheral neuropathy did not manifest to a 
degree of 10 percent or more within the applicable time period.  

It appears from the Veteran's statements, such as his December 
2008 Form 9, that he believes any kind of neuropathy is a disease 
for which service connection on a presumptive basis can be 
granted.  Unfortunately, this is not the case:  38 C.F.R. § 3.307 
and 38 C.F.R. § 3.309 apply only to a particular kind of 
neuropathy, acute or subacute.  The Veteran does not have either.   

The Board has also considered whether service connection could be 
granted on a direct, rather than presumptive basis; however, the 
February 2007 VA examiner concluded that the Veteran's peripheral 
neuropathy was unlikely caused by Agent Orange exposure, because 
peripheral neuropathy that is the result of herbicide exposure 
generally resolves and does not proceed chronically as the 
Veteran's symptoms have.  There is no other medical evidence of 
record suggesting a connection between the Veteran's military 
service and his peripheral neuropathy.

The Board acknowledges the Veteran's belief that his peripheral 
neuropathy is related to Agent Orange exposure in service and 
concedes that the Veteran was likely exposed to herbicides during 
his service in Vietnam.  However, a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  While lay assertions may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or symptoms 
of disability subject to lay observation, medical evidence is 
generally required to establish a medical diagnosis or to address 
questions of medical causation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay assertions of medical 
status or medical causation, such as the Veteran's, do not 
constitute competent medical evidence for these purposes.  

Beyond the above, the Board must find that the Veteran's claim 
that he has had this problem for so many years lacks overall 
credibility.  While the Board does not doubt the sincerity of the 
Veteran's current belief, the evidence contains some 
inconsistencies that diminish the reliability of the Veteran's 
current recollections.  Based on the Veteran's conflicting 
statements, the Board finds that the Veteran is not credible to 
the extent that he reports the onset of this problem.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.)." 

Accordingly, entitlement for service connection for neuropathy of 
the bilateral upper and lower extremities is denied.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2010).

Hypertension

The Veteran is also seeking entitlement to service connection for 
hypertension, claimed as high blood pressure.  While the Veteran 
has a current diagnosis of hypertension, there is no evidence of 
hypertension in service or within one year of service.  In his 
December 2008 substantive appeal, the Veteran placed the onset of 
his hypertension in 1999, more than twenty-five years after 
separation from service.  

While the Veteran has argued that his hypertension is related to 
his service connected PTSD, there is no evidence of record that 
shows a relationship between the Veteran's current hypertension 
and his military service, including his service connected PTSD, 
other than the Veteran's own assertions.  As the Board discussed 
above, the Veteran is not competent to render an opinion 
concerning the etiology of his hypertension.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Beyond the above, the Board must find that the post-service 
medical records, as a whole, provide evidence against such a 
finding, indicating a problem with no connection to service, 
outweighing the Veteran's current belief.  

As there is no evidence of hypertension in service or for many 
years after service, and no medical evidence that the Veteran's 
hypertension was caused or aggravated by his military service, 
including his service connected PTSD, and evidence against such a 
finding, entitlement to service connection for hypertension is 
denied.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran in December 2006, January 2008, and May 2008.  These 
letters informed the Veteran of what evidence was required to 
substantiate his claim, and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed of 
how VA assigns disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of another rating decision 
in May 2008, statements of the case issued in November 2008 and 
June 2009, and a supplemental statement of the case issued in 
June 2009 after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records and records from the Idaho 
Department of Corrections.  The appellant was afforded a VA 
medical examination in March 2006, February 2007, and March 2008.  
The examination are adequate and probative for VA purposes 
because the examiner relied on sufficient facts and data, 
provided a rationale for the opinion rendered, and there is no 
reason to believe that the examiner did not reliably apply 
reliable scientific principles to the facts and data.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has considered whether a medical opinion is necessary 
to determine whether or not the Veteran's hypertension is related 
to service.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, as there is no competent evidence of an association between 
the Veteran's current hypertension and service, an opinion is 
unnecessary.  Further, the post-service medical evidence of 
record only provides evidence against this claim, indicating a 
problem that began years after service with no connection to 
PTSD.  The Veteran's treatment for PTSD related to service also 
fails to indicate any reasonable connection, and only provides 
evidence against such a finding, indicating a minimal problem 
regarding PTSD related to service. 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Severance of service connection for PTSD was improper and 
entitlement to service connection for PTSD is restored.  

Entitlement to service connection for neuropathy of the bilateral 
upper extremities is denied.

Entitlement to service connection for neuropathy of the bilateral 
lower extremities is denied. 

Entitlement to service connection for hypertension, to include as 
secondary to service connected PTSD, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


